Opinion by
Walker, P. J.
§ 1349. Payment of a note given for land cannot be resisted where there is a general warranty, no fraud or ignorance, and no eviction. Where the vendee gives his note for the purchase money, and takes a deed with general warranty, and there is no fraud on the part of the vendor, nor ignorance on the part of the vendee as to a defect in the title, the vendee cannot successfully resist the payment of the note unless he has been evicted; proof of a paramount outstanding title in a third person is no defense. [Brock v. Southwick, 10 Tex. 65; Baldridge v. Cook, 27 Tex. 565.]
Affirmed.